Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim filed on 11/23/20.
Claims 1-20 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 05/14/21 & 08/19/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 11/23/20 are accepted by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to: “BEAM REPORTING BASED ON DETECTION OF A TRIGGER EVENT”


Claim objection 
8.	Claims 1-20 are objected to because of the following informalities:
9.	Claim 11, in part, recites, “A terminal, comprising a memory, a processor…” in line 1. The examiner suggested to change it to: “A terminal[[,]] comprising: a memory, a processor”.
10.	Claim 1, in part, recites "and/or" in line 3.  It is suggested to clarify the use of words instead of “/”.
11.	Claims 2-20 are also objected for the same reason as claim 1 above. 
12.	Claim 1, in part, recites, “an information processing method, applied to a terminal and comprising:” in the preamble. It is suggested to change to, “an information processing method, performed by a terminal and comprising:”
13.	Claims 2, in part, recites, “a reporting trigger event”, “an event-based beam report” and “a network-side device” in line 2, in line 2, and in line 3 respectively. For consistency and clarification with “a reporting trigger event”, “an event-based beam report” and “a network-side device” recited in claim 1, in line 2, in line 2 and in line 3, it is suggested to change to, “the reporting trigger event”, “the event-based beam report” and “the network-side device”. 	
14.	Claims 3-10 & 12-19 are also objected for the same reason as claim 2 above. The examiner encourages applicant representative to thoroughly check antecedent basis issues.


Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
16.	Claims 1-5, 7, 11-15, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Intel Corporation et al. (hereinafter referred as Intel) NPL document, “RAN2 implication from CSI-RS acquisition, beam managements and L3 mobility” Qingdao, China, 27th-29th June 2017 (as disclosed in the IDS), in view of Nigam et al. (hereinafter refereed as Nigam), US Patent Application Publication No. 2017/0214444 A1.
	Regarding claims 1 & 11: Intel discloses a terminal (See chapter 2; a user equipment (UE)), comprising 
determine, based on detection of a reporting trigger event, whether to report an event-based beam report (See chapter 2: "Note in LTE with the Similar reason, event-triggered measurement reporting (i.e. event Cl: CSI-RS resource becomes better than threshold, event C2: CSI-RS resource becomes offset better than reference CSI-RS resource) was introduced in Rel-i2 CoMP and reporting mechanism is necessary for NR) and/or an event-based channel state information (CSI) report to a network-side device (See chapter 2; following CSI-RS measurement reporting events are introduced. CSI-RS resource become better than threshold CSI-RS resource becomes offset better than reference CSI-RS resource)).
Intel does not explicitly disclose a memory, a processor, and a program that is stored in the memory and capable of running on the processor, wherein when the program is executed by the processor, the processor is configured to: 
However, Nigam from the same field of endeavor discloses a terminal (See FIG. 12 & Para. 0096; a user equipment (UE)), comprising a memory (See FIG. 12 & Para. 0096; a user equipment (UE) includes a memory/a storage),  a processor (See FIG. 12 & Para. 0096; a user equipment (UE) includes a controller), and a program that is stored in the memory and capable of running on the processor, wherein when the program is executed by the processor, the processor is configured to: 
determine, based on detection of a reporting trigger event (corresponds to measurement report trigger condition), whether to report an event-based beam report (See FIG. 11 & Para. 0093-0094; the UE determines whether a measurement report trigger condition is met based on a measurement report configuration information from the serving cell, wherein the measurement configuration information comprises measurement report trigger condition information ) and/or an event-based channel state information (CSI) report to a network-side device (See FIG. 11 & Para. 0093-0094; When it is determined that the measurement report trigger condition is met, the UE transmits the measurement report).
See Para. 0020; lines 1-2).
Regarding claims 2 & 12: The combination of Intel and Nigam disclose a method/a terminal.
Furthermore, Intel discloses a method/a terminal, wherein the processor is further configured to: when the reporting trigger event occurs, report the event-based beam report and/or the event-based CSI report to the network-side device, or stop reporting the event-based beam report and/or the event-based CSI report to the network-side device (See Chapter 2; proposal 6; as in LTE following CSI-RS measurement reporting events are introduced. CSI-RS resource becomes better than threshold-CSI-RS resource becomes offset better than reference CSI-RS resource).
Regarding claims 3 & 13: The combination of Intel and Nigam disclose a method/a terminal.
Furthermore, Intel discloses a method/a terminal, wherein before the determining, based on detection of a reporting trigger event, whether to report an event-based beam report and/or an event-based channel state information (CSI) report to a network-side device, the processor is configured to: receive first information from the network-side device, wherein the first information is used to indicate whether event-based reporting is enabled (See Chapter 2; RRC configures CSI-RS resource and CSI reporting. CSI reporting is triggered by reception pf RRC connection reconfiguration. Signaling activates and deactivates the configured CSI-RS resource).
Regarding claims 4 & 14: The combination of Intel and Nigam disclose a method/a terminal.
Furthermore, Intel discloses a method/a terminal, wherein the processor is configured to: in a case that the first information is used to indicate that event-based reporting is enabled, when the reporting trigger event occurs, report the event-based beam report and/or the event-based CSI report to the network-side device, or stop reporting the event-based beam report and/or the event-based CSI report to the network-side device; or in a case that the first information is used to indicate that event-based reporting is disabled, report a beam report and/or a CSI report to the network-side device (See Chapter 2; RRC configures CSI-RS resource and CSI reporting. CSI reporting is triggered by reception pf RRC connection reconfiguration. Signaling activates and deactivates the configured CSI-RS resource).
Regarding claims 5 & 15: The combination of Intel and Nigam disclose a method/a terminal.
Furthermore, Intel discloses a method/a terminal, wherein the processor is further configured to: report the event-based beam report and/or the event-based CSI report to the network-side device by using a physical uplink control channel (PUCCH); or report the event-based beam report and/or the event-based CSI report to the network-side device by using a semi-persistent scheduling physical uplink shared channel (PUSCH); or report the event-based beam report and/or the event-based CSI report to the network-side device by using a media access control (See Chapter 2; CSI-RS reporting is done via L1 UL control channel).
Regarding claims 7 & 17: The combination of Intel and Nigam disclose a method/a terminal.
Furthermore, Intel discloses a method/a terminal, wherein when the event-based beam report is reported to the network-side device by using the PUCCH, the event-based beam report is a plurality of event-based beam reports configured by the network-side device by using radio resource control (RRC) or triggered by the network-side device by using downlink control information (DCI); when the event-based CSI report is reported to the network-side device by using the PUCCH, the event-based CSI report is a plurality of event-based CSI reports configured by the network-side device by using RRC or triggered by the network-side device by using DCI; or when the event-based beam report and the event-based CSI report are reported to the network-side device by using the PUCCH, the event-based beam report and the event-based CSI report are one or more event-based beam reports and one or more event-based CSI reports configured by the network-side device by using RRC or triggered by the network-side device by using DCI (See Chapter 2; RRC configuration CSI-RS resource reporting is done via L1 UL control channel).
Regarding claim 20: Intel discloses a user equipment comprising:
determining, based on detection of a reporting trigger event, whether to report an event-based beam report (See chapter 2: "Note in LTE with the Similar reason, event-triggered measurement reporting (i.e. event Cl: CSI-RS resource becomes better than threshold, event C2: CSI-RS resource becomes offset better than reference CSI-RS resource) was introduced in Rel-i2 CoMP and reporting mechanism is necessary for NR)  and/or an event-based channel state information (CSI) report to a network-side device (See chapter 2; following CSI-RS measurement reporting events are introduced. CSI-RS resource become better than threshold CSI-RS resource becomes offset better than reference CSI-RS resource)).
Intel does not explicitly disclose a non-transient computer-readable storage medium, wherein the computer-readable storage medium stores a program, and when the program is executed by a processor to implement following steps: 
However, Nigam from the same field of endeavor discloses a terminal (See FIG. 12 & Para. 0096; a user equipment (UE)) comprising a non-transient computer-readable storage medium (See FIG. 12 & Para. 0096; a user equipment (UE) includes a memory/a storage), wherein the computer-readable storage medium stores a program, and when the program is executed by a processor (See FIG. 12 & Para. 0096; a user equipment (UE) includes a controller) to implement following steps:
determine, based on detection of a reporting trigger event (corresponds to measurement report trigger condition), whether to report an event-based beam report (See FIG. 11 & Para. 0093-0094; the UE determines whether a measurement report trigger condition is met based on a measurement report configuration information from the serving cell, wherein the measurement configuration information comprises measurement report trigger condition information ) and/or an event-based channel state information (CSI) report to a network-side device (See FIG. 11 & Para. 0093-0094; When it is determined that the measurement report trigger condition is met, the UE transmits the measurement report).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a non-transient computer-readable storage medium, wherein the computer-readable storage medium stores a program, and when the program is executed by a See Para. 0020; lines 1-2).


Allowable Subject Matter
17.	Claims 6, 8-10, 16 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome a claim and specification objection.

Conclusion
18.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	KWAK et al. 2019/0215086 A1 (Title: Method and apparatus for CSI reporting in wireless communication system) (See abstract, Para. 0030, 0175-0176 & 0233).
B.	ZHOU et al. 2021/0028843 A1 (Title: Channel state information reporting for non-coherent joint transmission) (See Para. 0260, 0263 & 0390).
C.	XU et al. 2020/0313747 A1 (Title: Beam management for uplink transmission in a radio system) (See abstract, Para. 0241 & 0326).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469